Title: From Alexander Hamilton to Rufus King, 11 June 1795
From: Hamilton, Alexander
To: King, Rufus


Dear Sir
New York June 11. 1795
I thank you for your letter of the 10th. The case has been with me as with you. Reflection has not mitigated the exceptionable point. Yet it will be to be lamented if no mode can be devised to save the main object and close the irritable questions which are provided for. Every thing besides an absolute & simple ratification will put something in jeopardy. But while on the one hand, I think it adviseable to hazard as little as possible—on the other I would be willing to hazard something and unwilling to see a very objectionable principle put into activity.
It is to be observed that no time is fixed for the ratification of the Treaty. It may then be ratified with a collateral instruction to make a declaration that the UStates consider the article in question aggregately taken as intended by the King of G B as a privilege; that they conceive it for their interest to forbear the exercise of that privilege with the condition annexed to it till an explanation in order to a new modification of it shall place it on a more acceptable footing or till an article to be sent to our minister containing that modification shall be agreed upon between him & the British Court as a part of the Treaty—the ratification not to [be] exchanged without further instruction from this country unless accepted in this sense and with this qualification.
This course appears to me preferable to sending back the Treaty to open the negotiation anew because it may save time on the points most interesting to us & I do not see that if the ratifications be exchanged with this saving there can be any doubt of the matter operating as intended.
Adieu Yrs. truly

A Hamilton
Rufus King Esq

